                            Case 1:19-cv-00724-KAM-RER Document 1-1 Filed 02/06/19 Page 1 of 3 PageID #: 11
                                                         Exhibit A to the Complaint
Location: Brooklyn, NY                                                                                 IP Address: 24.187.55.205
Total Works Infringed: 37                                                                              ISP: Optimum Online
 Work        Hash                                         Site                UTC          Published         CRO App. File    CRO Number
                                                                                                             Date
 1           1B448244B60BF865A054AF74DD6B68EBEF937046     Vixen               10/26/2018   09/26/2018        10/16/2018       PA0002127776
                                                                              21:51:42
 2           07CAE96A19F099040064ED36BAD1EA65E7072BAE     Blacked Raw         07/13/2018   06/26/2018        08/07/2018       PA0002131867
                                                                              13:11:26
 3           12405EF8C34C23A19BC7E7618EB2CA14B9E88E98     Blacked             06/09/2018   06/04/2018        07/09/2018       PA0002109329
                                                                              13:36:52
 4           20861D1CFB76E8A75CBAD1AD1B9D1BD9B2BDF151 Blacked                 11/04/2018   09/27/2018        11/01/2018       PA0002143428
                                                                              23:07:01
 5           209ADEA84CE0566D845611964D4E17054104ACA5     Tushy               08/31/2018   08/29/2018        10/16/2018       PA0002127775
                                                                              21:36:12
 6           28F94F30A942C1A433243BEF5077E036528DDAF8     Blacked Raw         11/12/2017   11/08/2017        12/04/2017       PA0002097993
                                                                              19:37:23
 7           2D0A58AC281F78D3727962D95C09C7F154AE8142     Blacked Raw         01/05/2018   01/02/2018        01/26/2018       PA0002101761
                                                                              17:05:12
 8           3686A7DACD91AD65EA1FE01F6818B096CE493BB7     Blacked             01/02/2018   12/21/2017        01/15/2018       PA0002070941
                                                                              03:39:02
 9           3C2ECF682E82D48E081274FA2B9C4A95AD626BAE     Blacked             01/07/2018   01/05/2018        01/15/2018       PA0002099696
                                                                              17:25:42
 10          411399E12D72B77BF41A222B127412F63BE35AB8     Blacked             07/02/2018   06/24/2018        07/26/2018       PA0002112154
                                                                              13:41:46
 11          4B20A7D717BB4F66EA00E5E98038015D9D400FCA     Tushy               02/16/2018   01/16/2018        01/24/2018       PA0002101757
                                                                              00:34:49
 12          50E15D2CBEC667D65E27914E8CD54CFC687BA554     Vixen               10/31/2018   10/11/2018        10/28/2018       PA0002130457
                                                                              12:10:49
 13          5D6C222C7939BB472D2C17A576870BE41E3BA41A     Blacked Raw         11/12/2017   10/24/2017        11/30/2017       PA0002098011
                                                                              19:39:29
 14          62C92B416712660F3575F3789860DFDB90A1A4C2     Vixen               03/24/2018   03/20/2018        04/12/2018       PA0002091523
                                                                              16:51:13
 15          6485D2C06BE7023990B69BE93812D5066B963ED4     Blacked             04/21/2018   04/20/2018        05/23/2018       PA0002101307
                                                                              21:36:09
 16          64D40092B3D528552372E59E9627B7D57E83B443     Tushy               09/23/2018   09/03/2018        11/01/2018       PA0002143436
                                                                              16:14:28
                 Case 1:19-cv-00724-KAM-RER Document 1-1 Filed 02/06/19 Page 2 of 3 PageID #: 12
Work   Hash                                       Site          UTC          Published    CRO App. File   CRO Number
                                                                                          Date
17     8BF91BF8EEEB37CEAC4F886B9EB4EC4D86B47BB7   Blacked Raw   05/17/2018   05/12/2018   05/24/2018      PA0002101380
                                                                21:01:04
18     8F657D91526524283CB2E7083F4B7E879F3AF880   Blacked Raw   06/24/2018   06/21/2018   07/26/2018      PA0002112156
                                                                15:09:31
19     8F9BABAB8966A6FEEDE9DEE43D5DF32500DC8A81   Tushy         02/15/2018   02/15/2018   03/02/2018      PA0002104881
                                                                23:30:11
20     933264A7E1BE372770286D56E1E2640F4BE36D81   Tushy         12/31/2017   12/22/2017   01/23/2018      PA0002101752
                                                                18:30:00
21     958114234F010ED12787587C6B9FA13E19388CF1   Vixen         10/26/2018   10/26/2018   12/10/2018      PA0002145824
                                                                21:40:30
22     95F872C95CEC2C7CDC9733252FB09ADF3ACAED31   Tushy         10/08/2018   09/28/2018   10/16/2018      PA0002127781
                                                                14:09:10
23     A166E2A1077E24E0827DDE108626335305417B06   Tushy         12/10/2017   10/13/2017   10/19/2017      PA0002058299
                                                                22:37:02
24     A94B6B7F8EA91FFB3C7E4B878BDD92F5C0D97069   Tushy         03/24/2018   03/02/2018   04/17/2018      PA0002116728
                                                                18:29:34
25     ADD82785B42309D2553855187995CB9103FA0F74   Vixen         01/06/2018   11/10/2017   12/04/2017      PA0002097978
                                                                19:27:33
26     B3D0AFF7AF8B13A26C8D737D478387C9F742628D   Tushy         10/26/2018   10/23/2018   11/25/2018      PA0002136621
                                                                21:35:38
27     B5C7A67DC70498132C39BBF7E09962DFAC647C5B   Blacked       02/03/2018   01/30/2018   03/01/2018      PA0002079186
                                                                22:58:03
28     BE3C7E08A25F7E1BAB1ADBA3B168C1BF40ABB688   Blacked Raw   12/31/2017   12/28/2017   01/24/2018      PA0002101763
                                                                21:02:54
29     CA9C1A77C9BAC47BC3A59D3009DCAF3A444BBA43   Tushy         12/10/2017   11/27/2017   01/04/2018      PA0002069335
                                                                21:42:23
30     CCE9FA128205198C6A014556AFF4DC9D7866B695   Tushy         04/21/2018   04/16/2018   06/18/2018      PA0002126681
                                                                21:42:35
31     CF7373B976BF078DBB9CE0871213D8469D84358D   Tushy         10/06/2017   10/03/2017   10/10/2017      PA0002086147
                                                                00:50:27
32     D63FB06AF6B302DA4424F4FE9C18954ADA910F75   Tushy         06/22/2018   06/20/2018   08/07/2018      PA0002132405
                                                                12:15:49
33     D6F13BDEE809DD8CEC69657278BB06C38E1D6776   Vixen         10/26/2018   10/16/2018   10/28/2018      PA0002130458
                                                                21:45:19
34     D870E9A9EFB570C5601C29A4E0E1167ED5E3ABA4   Tushy         05/29/2018   05/26/2018   07/14/2018      PA0002128078
                                                                13:10:28
                Case 1:19-cv-00724-KAM-RER Document 1-1 Filed 02/06/19 Page 3 of 3 PageID #: 13
Work   Hash                                       Site          UTC          Published    CRO App. File   CRO Number
                                                                                          Date
35     E76043FC752B261DBA59F087B8DF0BA3B95C525E   Blacked Raw   12/31/2017   11/18/2017   01/02/2018      PA0002068867
                                                                21:52:35
36     F68B489D7040C81C847F8C4ADB97413BF7E2A2BD   Blacked       07/27/2018   07/24/2018   09/01/2018      PA0002119589
                                                                13:31:21
37     F6B670D10C8ED78A661CA0D4B4A973935039896A   Blacked Raw   11/12/2017   11/03/2017   12/04/2017      PA0002098024
                                                                19:34:07
